TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-16-00329-CV



                                     In re Daniel Alan Sliger


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                The pending petition for writ of mandamus is denied.1



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Filed: July 1, 2016




       1
           See Tex. R. App. P. 52.8(a).